Case: 18-40743       Document: 00514973386         Page: 1     Date Filed: 05/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                     No. 18-40743                            FILED
                                   Summary Calendar                      May 28, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
JAMAL DERRICK HUDSON,

                                                  Petitioner - Appellant

v.

EDGE, Warden,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:17-CV-161


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Jamal Derrick Hudson, federal prisoner # 55796-112, was convicted of
numerous charges of conspiracy to commit access-device fraud and bank fraud,
in violation of 18 U.S.C. §§ 1029, 1344. He was sentenced, inter alia, to 116-
months’ imprisonment. Hudson challenges the district court’s denial of his 28
U.S.C. § 2241 petition, which claimed his convictions were invalid because trial
was held on Veterans’ Day, a legal holiday.                 He contends he should be


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-40743     Document: 00514973386      Page: 2   Date Filed: 05/28/2019


                                  No. 18-40743

permitted to raise this claim in a § 2241 petition because 28 U.S.C. § 2255 relief
is inadequate to address it.
      The dismissal of a § 2241 petition is reviewed de novo. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). Generally, § 2241 is used to “challenge the
manner in which a sentence is executed”, Reyes-Requena v. United States, 243
F.3d 893, 900 (5th Cir. 2001) (citation omitted), and claims of trial and
sentencing errors are not properly raised in a § 2241 petition, Tolliver v. Dobre,
211 F.3d 276, 877–78 (5th Cir. 2000) (citation omitted).
      Under the savings clause of § 2255(e), however, if Hudson can
demonstrate the § 2255 remedy would be “inadequate or ineffective to test the
legality of his detention”, he may instead be permitted to bring a habeas-corpus
claim pursuant to § 2241. Reyes-Requena, 243 F.3d at 901 (emphasis omitted)
(quoting § 2255(e)). To make this showing, Hudson must raise a claim that:
“is based on a retroactively applicable Supreme Court decision which
establishes that [he] may have been convicted of a nonexistent offense”; and
“was foreclosed by circuit law at the time when the claim should have been
raised in [his] trial, appeal, or first § 2255 motion”. Id. at 904. Hudson fails to
make this showing.
      AFFIRMED.




                                        2